Citation Nr: 0910730	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 
1987.  Thereafter, he had a period of service as a member of 
the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in pertinent part, denied service connection for 
tinnitus.  The Veteran subsequently initiated and perfected 
an appeal of this determination.  

In August 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  

The Board notes the Veteran also filed a notice of 
disagreement regarding the RO's May 2007 assignment of a 
noncompensable rating for bilateral hearing loss.  However, 
on his July 2007 VA Form 9, the Veteran declined to perfect 
that issue for appellate review, and it is not before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202 (2008).  

The Veteran submitted additional relevant evidence at his 
hearing, with a waiver of initial RO review of such evidence.  
Accordingly, the Board will consider this evidence.  
38 C.F.R. § 20.1304 (2008).

FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, his 
currently diagnosed bilateral tinnitus was incurred in 
military service.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for service connection for 
bilateral tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The Veteran seeks service connection for tinnitus, which he 
contends was caused by exposure to the noise of jet engines 
during his service in the Air Force and Air National Guard.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran has submitted written 
statements and testimony to the effect that he first 
experienced tinnitus during military service, while working 
as an aircraft armament specialist, an occupational specialty 
which resulted in his regular exposure to aircraft engines 
and related acoustic trauma.  Review of his service records 
confirms he did in fact serve in such a capacity, and his 
claim is thus plausible.  

Service treatment records show noise exposure, and are 
negative for treatment or a diagnosis of tinnitus.  An August 
1988 treatment record from the Veteran's period of Air 
National Guard service at McConnell Air Force Base reflects 
that the Veteran reported that he worked in a high noise 
environment in his civilian job (grain auger), and that he 
did not use hearing protection.  The diagnostic assessment 
was noise-induced high frequency hearing loss.

A February 2007 VA audiological examination was afforded the 
Veteran, and a current diagnosis of tinnitus was confirmed.  
According to the examiner, the Veteran stated at the 
examination that his tinnitus began only 10 years ago, and he 
has no memory of ringing in his ears during military service.  
The Veteran has subsequently stated that the examiner 
misunderstood his responses during this examination.  

The February 2007 VA examiner diagnosed sensorineural hearing 
loss, and opined that it was likely that at least a portion 
of his hearing loss was related to his noise exposure in the 
military.  He also opined that it was not likely that the 
Veteran's tinnitus was related to service, since the Veteran 
reported that he did not have tinnitus while he was in 
service.  In June 2007, a VA examiner was asked to opine as 
to the etiology of the Veteran's tinnitus.  She noted that 
she had reviewed the Veteran's service treatment records and 
VA medical records, and stated that given the conflicting 
evidence, she could not resolve this issue without resort to 
mere speculation.

At his August 2008 personal hearing, the Veteran testified 
that he has experienced bilateral tinnitus since service, and 
that he had little noise exposure after service. His 
testimony regarding the existence of tinnitus since service 
was also confirmed by statements by family members.  

The Board notes that the Veteran has been awarded service 
connection for bilateral hearing loss in a May 2007 RO 
decision, in which the RO noted that the Veteran served in 
the U.S. Air Force and was exposed to military noise from jet 
engines.  The evidence shows that he was exposed to acoustic 
trauma during military service and in his civilian life.  

After reviewing all of the evidence, including the June 2007 
VA medical opinion, the Board has concluded that the evidence 
is in relative equipoise.  The Veteran has stated he was 
exposed to acoustic trauma in the form of aircraft engines 
during military service, and began experiencing ringing in 
his ears as a result.  The Board finds the Veteran credible 
and accepts his testimony in this regard.  Additionally, 
laypersons such as the Veteran are competent to speak to 
symptomatology when the symptoms are readily observable, as 
in the present case.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, a current diagnosis of bilateral tinnitus 
was confirmed on VA examination in February 2007.  Granting 
the Veteran the full benefit of the doubt, an award of 
service connection for bilateral tinnitus is warranted.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for bilateral tinnitus is granted.  



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


